Citation Nr: 1038578	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD) than 30 percent from 
September 20, 2001, and 70 percent from June 10, 2005.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, non-attorney 
agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that granted service connection for PTSD and assigned an initial 
evaluation (rating) of 30 percent from September 20, 2001.  A 
subsequent rating decision dated October 2005 assigned an initial 
evaluation of PTSD to 70 percent for the period from June 10, 
2005.  

The Veteran testified at a Board hearing in July 2010 before the 
undersigned Acting Veterans Law Judge in Roanoke, Virginia.  A 
copy of the transcript of that hearing has been associated with 
the record on appeal.    

The Board notes that the RO characterized the issue as 
entitlement to an earlier effective date for an increased 
evaluation for PTSD due to a clear and unmistakable error; 
however, because the May 2004 rating decision was not sent to the 
proper representative, the time period to appeal the decision did 
not begin until the representative was provided with notice of 
the decision.  Therefore, the notice of disagreement (NOD) 
submitted in June 2005 is considered a timely NOD regarding the 
May 2004 rating decision that assigned the initial disability 
rating of 30 percent.  Thus, the Board has recharacterized the 
issue as entitlement to an initial rating in excess of 30 percent 
for PTSD for the initial rating period of September 20, 2001, and 
higher than 70 percent for the period from June 10, 2005 forward.  




FINDINGS OF FACT

1.  For the initial rating period from September 20, 2001 through 
June 10, 2005, PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, panic attacks, impairment of 
short-term memory, impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  For the initial rating period from September 20, 2001 through 
June 10, 2005, PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, an inability to establish and maintain effective 
relationships.  

3.  For the initial rating period from June 10, 2005 forward, 
PTSD was not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent 
for PTSD, but no higher, have been met for the initial rating 
period September 20, 2001 to June 10, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met for the initial rating period from 
June 10, 2005 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) 
(2009), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1).

The Veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
VCAA notice regarding the service connection claim was furnished 
to the Veteran in July 2005 and November 2007.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case, and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the Veteran.   

The Veteran was afforded VA examinations in February 2004 and 
August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiners, 
including the Veteran's medical records and lay evidence, and the 
examination reports set forth detailed history, complaints, and 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be adequate for rating purposes.  
Thus, the Board finds that a further examination is not 
necessary.  For these reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled.

Initial Rating of PTSD

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher initial 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating, here effective from the 
September 20, 2001, date of receipt of claim for service 
connection, up to the present time.  The Board notes that 
different ratings can be assigned for different periods of time 
in a practice known as "staged ratings."  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the 
Veteran experiences occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the 
Veteran experiences occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure 
or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).    

Physicians often apply a measurement known as the Global 
Assessment of Functioning (GAF) in assessing a patient. The GAF 
score assigned thereon reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health - illness."  Richard v. Brown, 9 Vet. App. 266, 267, 
quoting the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.  
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 indicate some 
impairment in reality testing or communication (e.g. speech is at 
times illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2007).

Initial Rating Period from September 20, 2001 to June 10, 2005

The Veteran disagrees with the initial rating of 30 percent 
assigned for the initial rating period from September 20, 2001 to 
June 10, 2005.  To receive a higher initial rating in of 50 
percent the evidence must more nearly approximate occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In his September 2001 claim form, the Veteran wrote that he was 
easily agitated, had cold sweats, and had difficulty socializing.  
A September 2002 VA PTSD group note reflects the Veteran was 
attending PTSD groups, and was worrying about the Middle East 
crisis.  A September 2002 VA record described the Veteran's 
affect as sad, almost to the point of tears. 

The Veteran testified at a November 2003 Decision Review Officer 
hearing and noted that that would get upset easily, including at 
his wife, had sleep disturbance, had difficulty in establishing 
and maintaining effective work and social relationships so that 
he mostly worked by himself, and tended to stay away from people.

December 2003 VA treatment record reflects that the Veteran was 
seeking counseling for symptoms of depression and rage attack, 
feeling out of control, was on medication for insomnia, and would 
begin the PTSD program.  

At a February 2004 VA PTSD examination, the Veteran reported 
panic attacks once every two weeks involving rapid heartbeat, 
sweatiness, shaking, nausea, and feeling extremely scared; 
problems with short-term memory; depression, described as 
including frequent feelings of sadness, low self-esteem, feeling 
useless, pessimistic, cynical, occasional crying spells, very 
anhedonic, feeling that nothing is fun, and lacking interest in 
many things; and impaired impulse control with verbal and 
physical anger outbursts, hyper startle response, and impaired 
sleep and concentration.  The VA psychologist examiner found that 
the Veteran had restricted affect, disturbances of motivation and 
mood.  

Based on the PTSD symptoms that the lay and medical evidence 
reflects the Veteran has experienced during the initial rating 
appeal period, the Board finds that the symptoms more nearly 
approximate the criteria for an initial 50 percent rating under 
Diagnostic Code 9411 for the initial rating period from September 
20, 2001 to June 10, 2005.  The Board notes that the symptoms 
listed in Diagnostic Code 9411 are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Although the Veteran does not exhibit all symptoms set 
forth in the criteria for a 50 percent rating for this period 
from September 20, 2001 to June 10, 2005, the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as restricted affect, panic 
attacks, impairment of short-term memory, difficulty in 
establishing and maintaining effective work and social 
relationships, and significant disturbances in motivation or 
mood.  These disturbances include depression, impaired impulse 
control, hyperstartle response, impaired sleep, and impaired 
concentration.  Therefore, an initial evaluation of 50 percent is 
warranted from September 20, 2001 through June 10, 2005.  
38 C.F.R. § 4.130.  

The Board also finds that a disability rating in excess of 50 
percent is not warranted from September 20, 2001 to June 10, 
2005.  To receive a 70 percent disability rating the lay and 
medical evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

Although the Veteran subsequently reported a history of suicidal 
ideation, when seeking treatment, he reported no suicidal 
ideation during the September 20, 2001 to June 10, 2005 initial 
rating period.  In addition, the February 2004 examiner 
specifically noted no obsessive compulsive behavior, speech that 
was within normal limits, no near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively, and no spatial disorientation.  The evidence did 
not indicate an inability to establish and maintain effective 
relationships.  Although the Veteran prefers isolation and his 
current relationships are difficult for him to maintain, he did 
not show an inability to establish or maintain relationships for 
this period.  Additionally, although the Veteran did not shave 
for three to four days at a time, he did maintain proper hygiene 
by showering daily.   
 
The Board acknowledges the Veteran's impaired impulse control and 
difficulty in adapting to stressful circumstances.  He showed 
outbursts of rage and aggressive behavior towards others.  He 
also reported remaining isolated in order to avoid adapting to 
stressful circumstances.  The Board finds that these symptoms are 
appropriately addressed under the symptoms of disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective relationships within the criteria for a 50 
percent disability rating under Diagnostic Code 9411.  

At the July 2010 Board personal hearing, the Veteran testified 
that he was depressed and a lot of times with suicidal ideation, 
even in 2001, and had increased symptoms at the time of the 
February 2004 examination, but did not discuss the symptom of 
suicidal ideation or excessive anger because he did not trust VA.  
The Board does not find this argument regarding suicidal ideation 
in the early part of the claim from 2001 to 2005, made now for 
compensation purposes, to be compelling or to outweigh the 
statements he previously made to the VA examiner.  The Veteran 
had filed a claim for service connection for PTSD in September 
2001 and even then listed symptoms that he felt were PTSD 
symptoms. 

Prior to the February 2004 examination, the Veteran received 
medical treatment at VA.  Because the statements made during VA 
treatment in 2003 were made to physicians for purposes of 
diagnosis and treatment, it is considered exceptionally 
trustworthy because the Veteran had a strong motive to tell the 
truth at that time in order to receive proper care.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value).  Because the Veteran also 
attended group therapy to address his PTSD and attempted to 
participated in a six week PTSD program at VA, he has some 
experience in VA treatment, and would have understood that no 
veteran in VA care or treatment would be locked up for reporting 
suicidal ideation.  

The Veteran also knew that the February 2004 VA examination would 
affect the rating assigned to his service-connected PTSD.  
Therefore, he had an obligation to be honest during the 
examination and to provide a full and accurate history of 
symptoms to support his own claim.  At the 2004 VA examination, 
the Veteran was asked a series of very specific questions about 
specific PTSD symptoms.  It is not believable that the Veteran 
would tell the examiner about the numerous PTSD symptoms that he 
did report, including very specific description of depression-
related symptoms, yet not tell the examiner of suicidal ideation 
out of fear of being locked up.  

For these reasons, the Board finds that the weight of the 
evidence shows that, for the period September 20, 2001 to June 
10, 2005, the Veteran's PTSD was not at a level that meets or 
more nearly approximates the criteria for a 70 percent rating; 
therefore, the Board finds that an initial rating in excess of 50 
percent rating is not warranted for this period.

Initial Rating Period from June 10, 2005 Forward

The Veteran's PTSD has been rated at 70 percent for the initial 
rating period June 10, 2005 forward.  To receive a 100 percent 
rating, the evidence must show total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

In August 2005, the VA PTSD examiner noted no impairment of 
thought processes or communications and no delusions or 
hallucinations.  Although the Veteran did not make eye contact 
with the examiner, the examiner noted his behavior as 
appropriate.  The examiner noted a history of suicidal and 
homicidal ideation; however, the examiner found that the Veteran 
was not presently suicidal, had no suicidal intent, and was not 
presently homicidal.  The Veteran adequately maintained personal 
hygiene and completed activities of daily living.  He was 
oriented to time and place.  He did complain of difficulties with 
short term memory, but did not note any memory loss for names of 
closest relatives, own occupation, or own name.  The remainder of 
the evidence does not demonstrate symptomatology that meets or 
more nearly approximates the criteria for a 100 percent rating, 
and at no point during the entire rating period does the evidence 
show total occupational and social impairment.  For these 
reasons, the Board finds that a disability rating in excess of 70 
percent is not warranted for the initial rating period from June 
10, 2005 forward.  38 C.F.R. § 4.130.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United States 
Court of Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported outbursts of anger and rage, 
difficulty in adapting to stressful circumstances, irritability, 
depression, social isolation, a history of suicidal ideation, and 
panic attacks.  As seen in the analysis above, the Board has 
considered these aspects of the Veteran's PTSD disability, and 
finds that the rating schedule (Diagnostic Code 9411) adequately 
provides for ratings base on these symptoms.  Specifically, the 
Board has considered many of the Veteran's symptoms under the 
criteria of disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  For this reason, the Board finds that the Rating 
Schedule measures and contemplates these aspects of his 
disability, so is adequate to rating the Veteran's service-
connected PTSD disability, so that referral for extraschedular 
consideration is not warranted.  


ORDER

An initial disability rating of 50 percent for PTSD, for the 
period from September 20, 2001 to June 10, 2005, is granted; 
however, a disability rating in excess of 50 percent prior to 
June 10, 2005, and in excess of 70 percent from June 10, 2005 
forward, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


